Citation Nr: 0528089	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  03-30 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include asthma and bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from February 1969 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The record indicates that in his September 2003 substantive 
appeal (VA Form 9), the veteran requested a hearing before a 
Veteran's Law Judge at the RO.  The veteran failed to report 
for the hearing which was set for a date in April 2005.
Because the appellant has neither submitted good cause for 
failure to appear or requested to reschedule the hearing, the 
request for a hearing is deemed withdrawn and the Board will 
continue with the appeal.  See 38 C.F.R. § 20.704(d).


FINDING OF FACT

The veteran's respiratory disorders, including asthma and 
bronchitis were first demonstrated many years after service, 
and no competent evidence has been submitted showing that any 
of the conditions are related to service.


CONCLUSION OF LAW

A respiratory disorder, including asthma and bronchitis, were 
not incurred in or aggravated during active service. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303(b) (2005).





REASONS AND BASES FOR FINDING AND CONCLUSION
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of a 
statement of the case (SOC) dated in July 2003, a 
supplemental statement of the case (SSOC) dated in February 
2005 and letters regarding the VCAA in January 2002, April 
2004, and January 2005 the veteran was provided with the 
applicable law and regulations and given adequate notice as 
to the evidence needed to substantiate her claim and the 
evidence not of record that is necessary.  The January 2002, 
April 2004, and January 2005 letters advised the veteran that 
VA would attempt to obtain records of private medical 
treatment if the veteran identified the treatment and 
provided authorization to do so.

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking her to submit 
everything she has which is pertinent to the claim.  The 
January 2002, April 2004, and January 2005 VCAA letters 
specifically asked the veteran to tell the RO if she knew of 
any additional evidence she would like considered.  This 
request of the veteran implicitly included a request that if 
she had any pertinent information, she should submit it.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has 
taken all appropriate action to develop the veteran's claim.  
The Board also notes that in this case the veteran was 
provided notice of the VCAA prior to the initial unfavorable 
RO decision.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b) (1).  As 
the Board has already indicated above, the veteran was 
afforded numerous opportunities to submit additional 
evidence.  It appears to the Board that the claimant has 
indeed been notified that he should identify or submit 
any and all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  

Factual Background

The veteran claims her current lung problems of asthma and 
bronchitis are related to inservice treatment for pleurisy.

The service medical records show that in September 1969, the 
veteran complained of chest pain with a history of a cold and 
cough.  Mild pleurisy was diagnosed and medication was 
prescribed.  An October 1969 radiology report showed that the 
veteran's lungs were clear and there was no pleural 
thickening.  On separation examination it was reported that 
the veteran had full recovery from a case of pleurisy in 
October 1969.  It was indicated that there were no sequelae.  

Medical treatment records dated from April 1980 to May 1988 
were received from T. S. Singh, M.D.  The records show that 
the veteran received treatment for bronchitis from January 
1986 to August 1986.

An August 1986 X-ray report from G. Allibone, M.D., revealed 
a suspicion of a small pleural effusion on the lateral 
projection involving the right posterior costophrenic region.  
There was no definite evidence of an active lung infiltrate.  

A January 1993 treatment report from Los Alamos Medical 
Center shows that the veteran was diagnosed with bronchitis.

A June 1998 radiology report from St. Vincent Hospital 
revealed a normal chest x-ray.

Medical treatment records dated from February 2000 to March 
2001 from A. Roger, M.D., show diagnoses and treatment for 
asthma.

The veteran reported receiving treatment from William 
Beaumont General Hospital Army Medical Hospital from 1950 to 
1969 for upper respiratory disorders.  A May 2002 response 
from William Beaumont General Hospital revealed that there 
were no medical records pertaining to the veteran.

 The veteran testified at a January 2004 RO hearing that she 
had problems with colds and coughing during service that 
never really cleared up.  She acknowledged that she received 
treatment in service for pleurisy which cleared up.  She 
reported that currently, she has problems with asthma and 
indicated that asthma was due to the pleurisy.

Analysis

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 310 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303.

The service medical records show that the veteran was treated 
for pleurisy in service, however, the separation examination 
noted that the pleurisy had resolved without sequelae.  A 
private X-ray report in August 1986 revealed a suspicion of a 
small pleural effusion without definite evidence of an active 
lung infiltrate, 16 years after the veteran's discharge from 
service.  This evidence is not supportive of the veteran's 
claim, as it does not link a current disability to service.  
Additionally, such a lapse of time is a proper factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000). 

The medical evidence shows that the veteran currently suffers 
from asthma and bronchitis.  The Board does not find, 
however, that there is competent evidence showing that either 
of the veteran's current respiratory disorders is related to 
service.  While the veteran was treated for pleurisy in 
service, there is no medical evidence that establishes that 
the treatment resulted in asthma and/or bronchitis.  Simply 
put, the veteran has failed to provide any clinical evidence 
demonstrating that her current respiratory disorders are 
related to military service.

The veteran has offered statements to the effect that her 
current respiratory disorders are a result of her in-service 
treatment for pleurisy.  As a layperson, however, lacking in 
medical training and expertise, the veteran is not competent 
to address issues requiring an expert medical opinion, to 
include medical diagnoses or opinions as to etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). What 
is missing here is a medical opinion, supported by a 
plausible rationale that the veteran's currently diagnosed 
asthma and/or bronchitis were incurred in or resulted from a 
disease in service.  Absent such an opinion, the veteran's 
appeal must be denied.

In reaching this decision the Board considered the "benefit 
of the doubt" doctrine, however, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1Vet. App. 49 (1990).



ORDER


Service connection for a respiratory disorder, to include 
asthma and bronchitis, is denied.
	

                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


